Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

NON-FINAL OFFICE ACTION
 	This Office Action addresses U.S. Patent Application No. 16/939,224, which is filed as a reissue of reissue U.S. Patent Application No. 15/009,093 (hereinafter, the '093 application), which issued as U.S. Patent No. RE48,127 (hereinafter, the '127 patent), which is a reissue of U.S. Patent Application No. 13/079,621 (hereinafter, the '621 application), entitled “INFORMATION PROCESSING APPARATUS AND DRIVER”, which issued as U.S. Patent No. 8,639,881, (hereinafter, the '881 patent).  
Original claims 1-26 were canceled by preliminary amendment.  Claims 27-35 are newly presented with this reissue application. 
Claims 27-35 are pending.  




PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

DRAWING OBJECTIONS
  	The drawings are objected to because:  
Figure 2 of the drawings is not in accordance with 37 CFR 1.84(p)(3), which states, “Numbers, letters, and reference characters … should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.”  In particular, “L1 cache area” should be underlined in these shaded areas:

    PNG
    media_image1.png
    150
    532
    media_image1.png
    Greyscale

	Note also 37 CFR 1.84(q), which states, “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake” (emphasis added.)
Figures 3 and 10 of the drawings are not in accordance with 37 CFR 1.84(p)(1), which states, “Reference characters … must be plain.”  The only exception is that they must be underlined in hatched/shaded areas.  In particular, “A”, “B” and “C” should be not be underlined, since they are (1) associated with lead lines and (2) not on a hatched/shaded area.
 	 
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”, for example:
FIG. 2
(Amended)

Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.

SPECIFICATION
 	The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive of the present claims.  A new title is required that is clearly indicative of the invention to which the claims are directed.
In the amendment filed July 27, 2020, the reissue patent number should be “RE48,127”
 	Appropriate correction is required.

CLAIM SUPPORT
 		Applicant must provide an explanation of the support in the disclosure of the patent for the changes made to the claims.  The explanation of support must be on page(s) separate from the page(s) containing the amendment.  
Page 9 of the remarks attached to the amendment of July 27, 2020 include a table of citations in support of the new claims.  
However, most of these citations are quite general (“See, e.g., column 2, line 50, to column 7, line 25. See also Figs. 1 and 2”), and all of the citations are matched with claim numbers only.  The table does not show where each new limitation of each new claim may be found in the disclosure.  
An explanation of support for each of limitations of the amended claims is required in response to this Office action.  
 		Note MPEP 1411.02.  Note also MPEP 1453(V)(D), which shows examples of proper support, wherein a separate citation is provided for each new limitation of the claim.

CLAIM OBJECTIONS
Claims 27-35 are objected to because of the following informalities:  
The status identifier for claim 27 “(New, Amended)” is incorrect, since new claim 27 has not been amended in this reissue proceeding.  Claims 28-35 are dependent upon claim 27 and are objected to accordingly.
Appropriate correction is required.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The statement of error in the declaration filed July 27, 2020 is as follows:
“5. I believe U.S. Patent No. 8,639,881 to be, through error and without deceptive intent, at least partly inoperative by reason of my claiming less than I had a right to claim in the patent.

6. An error, which is a statutory basis for reissue, is that I unnecessarily limited the scope of patent protection to which I am entitled. Claims 1-26 do not cover the full breadth of my disclosed invention, and I erred by not pursuing during the original prosecution additional, broader claims, such as those filed in the Preliminary Amendment filed on January 28, 2016. For example, Applicant’s patent protection needs not include the limitations of ‘a first external storage’ and ‘a second external storage,’ as recited in independent claim 1.”

The reissue oath/declaration filed with this application is objected to as defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The present application was not filed until July 27, 2020.  Thus, there was no preliminary amendment filed on January 28, 2016 in this application.

REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
 	
Defective Reissue Declaration
 	Claims 27-35 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  The declaration is defective for all of the reasons set forth above with regard to the objections to the declaration.  See 37 CFR 1.175. 

	Impermissible Recapture
Claims 27-35 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
Independent claim 27 lacks the following language which was added to claim 1 of the '881 patent to overcome rejections based on the prior art during the prosecution of the '621 application.  Note, e.g., the surrendered language of original claim 1:
The language in italics was added to claim 1 by the examiner’s amendment of November 9, 2012 –
 “first external storage separate from the memory”
 “second external storage separate from the memory”
“the cache area being logically between the buffer area and the first external storage”
“the cache reservation module is configured to manage the cache area in units of predetermined blocks”

In that amendment, claim 2 was canceled and the following allowable subject matter from claim 2 was incorporated into claim 1:

“a read controller configured to operate in response to a read request issued by the host system, and configured to:
store data in the cache area into the buffer area if whole data to be read exists in the cache area,
read a first part of data not existing in the cache area from the second external storage into the cache area, store the read first part of data and a second part of data existing in the cache area into the buffer area, and accumulate the stored data in the first external storage, if a part of data to be read exists in the cache area,
read data in the first external storage and store the read data into the buffer area if data to be read does not exist in the cache area and whole data to be read exists in the first external storage, read a first part of data in the first external storage and a second part of data in the second external storage into the cache area, store the read data into the buffer area, and accumulate the read data in the first external storage, if data to be read does not exist in the cache area and a part of data to be read exists in the first external storage, and
read data in the second external storage into the cache area, store the read data in the buffer area and accumulate the read data in the first external storage, if data to be read does not exist in the cache area or the first external storage: a write controller configured to operate in response to a write request issued by the host system, and configured to:
rewrite data in the cache area by data to be written and accumulate the rewritten data in the first external storage, if data to be updated exists in the cache area and does not exist in the first external storage,
invalidate data in the first external storage, rewrite data in the cache area by data to be written and accumulate the rewritten data in the first external storage, if data to be updated exists in the cache area and the first external storage,
rewrite data in the first external storage by data to be written if data to be updated does not exist in the cache area and exists in the first external storage, and
store data to be written into the cache area and accumulate the stored data into the first external storage, if data to be updated does not exist in the cache area or the first external storage; and a flush controller configured to store data existing in the cache area and not written vet into the second external storage, into the second external storage, and to store data existing in the first external storage and not written yet into the second external storage, into the second external storage through the cache area.” 

The three step test for recapture:
Step 1 - Is There Broadening?
Are the reissue claims are broader than the original patent claims in at least some respects?  Yes, for example, claims 27-35 lack the above-cited language which is required of claim 1 of the '881 patent.
Step 2 - Does Any Broadening Aspect of the Reissued Claim Relate to Surrendered Subject Matter?
Substep 1 – Did applicant surrender any subject matter in the prosecution of the original application that became the patent to be reissued?  
	(i)	The following language from the amendment of November 9, 2012 was not surrendered, since it was added to overcome potential issues under 35 U.S.C. 101:
“separate from the memory”
 “separate from the memory”
“the cache area being logically”
“the cache reservation module” 
	
	(ii)	Yes, the following language in italics added by the amendment of November 9, 2012 was surrendered: 
“a read controller configured to operate in response to a read request issued by the host system, and configured to:
store data in the cache area into the buffer area if whole data to be read exists in the cache area,
read a first part of data not existing in the cache area from the second external storage into the cache area, store the read first part of data and a second part of data existing in the cache area into the buffer area, and accumulate the stored data in the first external storage, if a part of data to be read exists in the cache area,
read data in the first external storage and store the read data into the buffer area if data to be read does not exist in the cache area and whole data to be read exists in the first external storage, read a first part of data in the first external storage and a second part of data in the second external storage into the cache area, store the read data into the buffer area, and accumulate the read data in the first external storage, if data to be read does not exist in the cache area and a part of data to be read exists in the first external storage, and
read data in the second external storage into the cache area, store the read data in the buffer area and accumulate the read data in the first external storage, if data to be read does not exist in the cache area or the first external storage: a write controller configured to operate in response to a write request issued by the host system, and configured to:
rewrite data in the cache area by data to be written and accumulate the rewritten data in the first external storage, if data to be updated exists in the cache area and does not exist in the first external storage,
invalidate data in the first external storage, rewrite data in the cache area by data to be written and accumulate the rewritten data in the first external storage, if data to be updated exists in the cache area and the first external storage,
rewrite data in the first external storage by data to be written if data to be updated does not exist in the cache area and exists in the first external storage, and
store data to be written into the cache area and accumulate the stored data into the first external storage, if data to be updated does not exist in the cache area or the first external storage; and a flush controller configured to store data existing in the cache area and not written vet into the second external storage, into the second external storage, and to store data existing in the first external storage and not written yet into the second external storage, into the second external storage through the cache area.” 

Substep 2 - Does the broadening in the reissue claims result from eliminating limitations surrendered in the original prosecution?  Yes, independent claim 27 omits the limitations shown in Substep 1(ii) that the prosecution record indicates as added to claim 1 to overcome potential rejections based on prior art during the original prosecution (i.e., incorporating the limitations of allowable claim 2 into claim 1).
Step 3 - Are the Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
The reissue claims are not materially narrowed in other respects.  Present claims 27-35 are directed to basic hierarchical storage operations.
Thus, claims 27-35 are rejected under 35 U.S.C. §251 because they lack the subject matter added to obtain patentability during prosecution of the original patent, U.S. Patent No. 8,639,881.
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,407,418. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of claims 27-35 of the present application is either taught or suggested by claims 1-18 of U.S. Patent No. 8,407,418.  Note, for example, the following side-by-side comparison of claim 27 of the application with claim 1 of U.S. Patent No. 8,407,418:
U.S. Application No. 16/939,224
U.S. Patent No. 8,407,418
(limitations arranged to show 
mapping to 16/939,224)
27.  An information processing apparatus comprising a circuitry that interfaces with:
1.  An information processing apparatus comprising:
a first storage,
a first external storage separate from the memory;
a second storage, and
a second external storage separate from the memory; and
a volatile memory device that stores a set of instructions, the volatile memory device including a buffer area and a cache area,
a memory comprising a buffer area;

wherein the driver comprises a cache reservation module configured to reserve a cache area in the memory, the cache area being logically between the buffer area and the first external storage and between the buffer area and the second external storage, the driver being configured to use the cache area, secured on the memory by the cache reservation module, as a primary cache for the second external storage and a cache for the first external storage, and uses part or the entire first external storage as a secondary cache for the second external storage, the buffer area being reserved in order to transfer data between the driver and a host system that requests for data writing and data reading,


the circuitry being configured to execute the set of instructions to: 
a driver configured to control the first and second external storages, 
in response to a first read request for acquiring first data:
   acquire the first data from the second     storage,
   store in the first storage the first data, and
   store the first data in the volatile memory device;

in response to a second read request for acquiring the first data:
   determine whether the first data is stored in the volatile memory device;
   if the first data is not stored in the volatile memory device:
      acquire the first data from the first storage, and
      store the first data in the volatile memory device.
a read controller configured to operate in response to a read request issued by the host system, and configured to: store data in the cache area into the buffer area if data to be read exists in the cache area, read data in the first external storage and store the read data into the buffer area if data to be read does not exist in the cache area and exists in the first external storage, and read data in the second external storage into the cache area, store the read data into the buffer area and accumulate the read data in the first external storage, if data to be read does not exist in the cache area or the first external storage; and

a write controller configured to operate in response to a write request issued by the host system, and configured to: rewrite data in the cache area by data to be written and accumulate the rewritten data in the first external storage, if data to be updated exists in the cache area and does not exist in the first external storage; invalidate data in the first external storage, and rewrite data in the cache area by data to be written and accumulate the rewritten data in the first external storage, if data to be updated exists in both the cache area and the first external storage; rewrite data in the first external storage by data to be written if data to be updated does not exist in the cache area and exists in the first external storage; and store data to be written into the cache area and accumulate the stored data into the first external storage, if data to be updated does not exist in the cache area or the first external storage.


In addition, the remaining claims correspond as shown below. 

16/939,224
8,407,418
28
1 and 5
29
1 and 5
30
1 and 5
31
1 and 5
32
Obvious in view of claims 1 and 5
33
Obvious in view of claims 1 and 5
34
1 and 5
35
1 and 5


Claims 27-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. RE48127. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of claims 27-35 of the present application is either taught or suggested by claims 1-25 of U.S. Patent No. RE48127.  Note that claim 1 of U.S. Patent No. RE48127 is substantially similar to claim 1 of U.S. Patent No. 8,407,418 and would teach claim 27 of the present invention in the same manner shown above for the mapping of claim 1 of U.S. Patent No. 8,407,418 to the present claim 27.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
An application may include one or more claim limitations that use the words “means for” and also limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder.  	
Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder. 
circuitry
volatile memory device 

Thus, these limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

The claim limitations listed below are each modified by functional language, as shown.  
circuitry (“configured to”)
volatile memory device (“that”)

 	Any limitations which have been marked “not modified by functional language” do not meet Prong (B) and will not be further considered in this analysis.  Each of the other limitations meet Prong (B) of the analysis and must be considered in the following step.
(C)	Regarding Prong (C), the MPEP states:

the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With regard to where the limitations may be found in the disclosure:
circuitry (“CPU 11 is a processor that controls the other components of the information processing apparatus, and executes the various programs”, note column 3, lines 5-6)
volatile memory device (e.g., “L1 cache area 201, is volatile”, note column 9, lines 10-11)

Note: 	With further regard to the “circuitry”, combined with a description of the function of the circuits (for executing a set of instructions), provides sufficient structure to one of ordinary skill in the art.  See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (“circuitry” is generally determined to have sufficient structure).  
Thus, the limitations listed above do not meet Prong (C) of the analysis and thus do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.



CLAIM REJECTIONS - 35 USC § 112, 2nd PARAGRAPH
Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 	In claim 33, lines 4-5 are confusing, stating “acquire the first data from the second storage after determining that the first data is not stored in the volatile memory device or the second storage.”  Perhaps “first” should replace “second” in line 5.  
Clarification is requested.
	
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 27-35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Horning, U.S. Patent No. 5,420,998.
As presently written, the claims are directed to basic cache hierarchy operations, i.e., looking for data (via read request) in a faster/smaller/closer storage and if it is not there, fetch it from a slower/larger/farther storage and also write it to the faster/smaller/closer storage because chances are it will be needed again in a subsequent access.  In the prior art, such storage hierarchies have been achieved with a variety of storage memory types and multiple levels.  Horning is cited as just one example of such, especially since it specifies a cache, SSD and HDD, thus also teaching claims 32 and 33.


CONCLUSION
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari at telephone number 571-272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner, Art Unit 3992

Conferees:

/CATHERINE M TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992